 1                                                                                                       O
                                                                                                       JS-3
 2
 3
 4
 5
 6
 7
 8
                             United States District Court
 9
                             Central District of California
10
     UNITED STATES OF AMERICA,                             Case No. 2:18-cr-00265-ODW
11
                            Plaintiff-Appellee,
12
            v.                                             ORDER AFFIRMING CONVICTION
13
     MARY M. BRIDGES,                                      AND SENTENCE
14
                            Defendant-Appellant.
15
16
17                                         I.   INTRODUCTION
18          Pending before the Court is Defendant Mary M. Bridges’s Appeal1 of her
19   conviction and sentence in a Central Violations Bureau (“CVB”) proceeding. (Notice
20   of Appeal, ECF No. 2.) After a bench trial, Magistrate Judge Louise A. LaMothe
21   found Defendant guilty of violating 18 U.S.C. § 113(a)(5)2 (“Simple Assault Within
22   Maritime Jurisdiction”) and ordered Defendant to pay a total of $40, $10 mandatory
23
24   1
       This Court has jurisdiction pursuant to 28 U.S.C. § 1331 and Federal Rule of Criminal Procedure
25   58(g)(2)(B). Rule 58(g)(2)(B) states in part: “A defendant may appeal a magistrate judge’s
     judgment of conviction or sentence to a district judge within 14 days of its entry. To appeal, the
26   defendant must file a notice with the clerk specifying the judgment being appealed and must serve a
27   copy on an attorney for the government.”
     2
       18 U.S.C. § 113(a) states: “Whoever, within the special maritime and territorial jurisdiction of the
28   United States, is guilty of an assault shall be punished as follows: . . . (5) Simple assault, by a fine
     under this title or imprisonment for not more than six months, or both.”
 1   special assessment and $30 processing fee.       (Id.)   For the reasons that follow,
 2   Defendant’s conviction and sentence are AFFIRMED.
 3                                 II.     ISSUE ON APPEAL
 4           The question presented is whether, in viewing the evidence in the light most
 5   favorable to the prosecution, the Government met its burden of proof that the alleged
 6   crime occurred within the special maritime and territorial jurisdiction of the United
 7   States.
 8                                  III.    BACKGROUND
 9   A.      Procedural History
10           A one-day bench trial took place before Magistrate Judge LaMothe on April 25,
11   2018, in which Defendant was convicted of Simple Assault Within Maritime
12   Jurisdiction.   (Notice of Appeal.)     Defendant was sentenced to a $10 special
13   assessment and $30 processing fee. (Id.) Defendant did not move for acquittal based
14   on jurisdictional grounds. (Government’s Answering Br. (“Answer”) 5, 9, ECF No.
15   19.)
16           On May 9, 2018, Defendant filed a timely Notice of Appeal.         (Notice of
17   Appeal.) She filed an amended notice of appeal on May 10, 2018. (Am. Notice of
18   Appeal, ECF No. 3.) Defendant moves for acquittal based on an alleged jurisdictional
19   error. (Appellant’s Opening Br. (“Open”) 1, ECF No. 18.)
20   B.      Relevant Facts and Evidence
21           On May 29, 2017, Katie Alva visited her boyfriend, Jon M. Bridges, and his
22   two children on Vanderberg Air Force Base (“VAFB”) on Oceanview Boulevard.
23   (Appellant’s Excerpts of R. (“ER”) 1, 145–46, ECF Nos. 18-1–5.) At that time,
24   Defendant and Mr. Bridges had separated, but had not yet finalized their divorce. (ER
25   147.)
26           While Ms. Alva was at the residence, Defendant arrived at the home to drop off
27   the children’s backpacks. (ER 149.) When Defendant saw Ms. Alva in the home
28   from the doorway, Defendant began yelling angrily at Ms. Alva and tried to enter the



                                                2
 1   home. (ER 150–51.) Mr. Bridges attempted to physically restrain Defendant while
 2   Ms. Alva walked towards the doorway to grab her phone to call the police. (ER 154–
 3   55.) Defendant then grabbed Ms. Alva, pulled out a clump of hair, and scratched Ms.
 4   Alva’s scalp. (ER 156–59.)
 5         Ultimately, Ms. Alva was able to call 911. (ER 161.) When law enforcement
 6   officers arrived at the scene, they cited Defendant for Simple Assault Within Maritime
 7   Jurisdiction.     (ER 1.)   The citation provides that the incident took place on
 8   “Oceanview Blvd, Vandenberg AFB, CA 93437.” (ECF No. 1.)
 9         During trial, the Government called three witnesses: Andrew Puckett, Benjamin
10   Johnson, and Ms. Alva. (Answer 4–5.) Mr. Puckett was called as an expert witness in
11   mapping and introduced maps of VAFB. (Answer 4.) Mr. Puckett testified that
12   Oceanview Boulevard had originally been named Oceanview Avenue; that there was
13   both an Oceanview Boulevard and Oceanview Avenue on VAFB; that there were no
14   residences located on Oceanview Avenue; and that some residences were located on
15   Oceanview Boulevard. (Answer 4; ER 109, 112.) Further, Mr. Puckett testified that
16   all housing on VAFB was located within the cantonment area. (ER 109–111.)
17         Mr. Johnson was an attorney with the California State Lands Commission,
18   which processed requests for cessions and retrocessions of legislative jurisdiction.
19   (ER 40.)        Mr. Johnson’s declaration was submitted as his direct examination.
20   (ER 123.) Mr. Johnson’s declaration and his testimony on re-direct confirmed that the
21   United States had partial legislative jurisdiction in the location where the incident
22   occurred. (ER 136–38.)
23         Following Mr. Johnson’s testimony, the Magistrate Judge, based on the
24   declarations, exhibits, and testimony, took judicial notice of an adjudicative fact that
25   the location where the offense occurred, Oceanview Boulevard on VAFB, is within
26   the special territorial jurisdiction of the United States. (ER 143).
27
28




                                                  3
 1          Ms. Alva then testified that Mr. Bridges’s house was located on VAFB, and
 2   although she did not live there, she believed that the house was located on Oceanview
 3   Avenue (instead of Oceanview Boulevard). (ER 146.)
 4          Based on Ms. Alva’s testimony, Defendant now argues that the Government
 5   failed to meet its burden to prove an element of the offense, that the offense occurred
 6   within the special territorial jurisdiction of the United States. (Open 3–4.)
 7                               IV.     STANDARD OF REVIEW
 8          The parties disagree on the standard of review. Defendant argues for de novo
 9   review, whereas the Government argues for plain error.
10          Federal Rule of Criminal Procedure 58 governs district court review of
11   misdemeanor convictions.3 Fed. R. Crim. P. 58(a)(1). “The scope of the appeal is the
12   same as in an appeal to the court of appeals from a judgment entered by a district
13   judge.” Fed. R. Crim. P. 58(g)(2)(D).
14          Generally, district courts review misdemeanor convictions for sufficiency of the
15   evidence. See United States v. Stanton, 501 F.3d 1093, 1099 (9th Cir. 2007). A
16   challenge based on the sufficiency of the evidence raised for the first time on appeal is
17   reviewed for plain error. United States v. Sullivan, 797 F.3d 623, 632 n.5 (9th Cir.
18   2015). However, “no motion for acquittal is necessary in a bench trial in order to
19   preserve for appeal a challenge to the sufficiency of the evidence.” United States v.
20   Atkinson, 990 F.2d 501, 503 (9th Cir. 1993). This is because “a plea of not guilty in a
21   bench trial is tantamount to a motion for acquittal.” Id. As such, a challenge to the
22   sufficiency of the evidence in a bench trial is reviewed de novo. United States v. JDT,
23   762 F.3d 984, 1000 (9th Cir. 2014). Under this standard, “a conviction must be
24   affirmed if ‘after reviewing the evidence in the light most favorable to the prosecution,
25   any rational trier of fact could have found the essential elements of the crime beyond a
26
27
     3
28     Federal Rule of Criminal Procedure Rule 58(g)(1) states: “the Federal Rules of Appellate
     Procedure govern an appeal from a district judge’s order or a judgment of conviction or sentence.”



                                                     4
 1   reasonable doubt.’” Id. (quoting Untied States v. Maggi, 598 F.3d 1073, 1080 (9th
 2   Cir. 2010)).
 3                                               V.     DISCUSSION
 4             To meet its burden, the Government had to prove beyond a reasonable doubt
 5   that: (1) Defendant committed a simple assault; (2) within the special maritime and
 6   territorial jurisdiction of the United States. 18 U.S.C. § 113(a)(5). The only issue on
 7   appeal is whether the Government proved beyond a reasonable doubt that the incident
 8   occurred within the special maritime and territorial jurisdiction of the United States.
 9             Having engaged in a de novo review, the Court finds that the Government met
10   its burden of proof and affirms the Magistrate Judge’s conviction and sentence.
11             Defendant’s citation noted that she was charged with “Assault within Maritime
12   Jurisdiction” in violation of 15 U.S.C. § 113(a)(5). (ER 1.) The citation further noted
13   that the offense occurred on “Oceanview Blvd Vandenberg AFB, CA 93437.” (ER 1.)
14   At trial, Mr. Puckett was admitted as a geographic spatial technician/cartographic
15   specialist (also known as mapping) and found qualified as an expert in that field. (ER
16   99–100.) Mr. Puckett testified that the area where the incident occurred was within
17   the boundaries of VAFB. (ER 101–103.) Mr. Puckett further testified that at some
18   point, Oceanview Avenue was changed to Oceanview Boulevard.                                       (ER 106.)
19   However, regardless of the change, Mr. Puckett testified that some residences on
20   VAFB were located on Oceanview Boulevard within a cantonment area that he
21   identified on a physical exhibit, and that there were no residences on Oceanview
22   Avenue. (See ER 109–112.)
23             Mr. Johnson was then called as a witness and his declaration was submitted in
24   lieu of direct examination. (ER 123–24.) On re-direct, Mr. Johnson testified that the
25   location where the incident occurred on Oceanview was part of the original grant deed
26   from Rancho Jesus Maria to the United States, and that as a result, the United States
27   has partial legislative jurisdiction in that area.4 (ER 137–38.) After Mr. Johnson’s
28
     4
         The parties do not dispute that partial legislative jurisdiction is sufficient basis for jurisdiction.



                                                             5
 1   testimony, Magistrate Judge LaMothe took judicial notice that the location where the
 2   charged offense occurred was within the special territorial jurisdiction of the United
 3   States. (ER 143.) Magistrate Judge LaMothe also issued a written order regarding her
 4   decision to take judicial notice. (ER 364–71.)
 5         At this point, notwithstanding the testimony of Ms. Alva, the Government had
 6   met its burden of proof that the charged offense occurred within the special maritime
 7   and territorial jurisdiction of the United States. Ms. Alva’s testimony does not change
 8   this fact. Ms. Alva testified that the offense occurred on VAFB. (ER 146.) She
 9   believed that the offense occurred on Oceanview Avenue, but she did not personally
10   live at that residence. (ER 146.) In reviewing all of the evidence, Ms. Alva’s
11   testimony that she believed the offense occurred on Oceanview Avenue even though
12   she did not actually live at the residence is insufficient to cast doubt on the finding that
13   the offense occurred within the special maritime and territorial jurisdiction of the
14   United States. The Government did not have to prove its case beyond all possible
15   doubt. See Ninth Circuit Manual of Model Criminal Jury Instructions § 3.5 (2010)
16   (updated 2019). The Government called two experts, both of whom conclusively
17   established that the offense occurred at a residence on VAFB, that all residences on
18   VAFB were located in a specific area, and that the United States had jurisdiction in
19   that specific area.
20
21
22
23
24
25
26
27
28




                                                  6
 1                          VI.   CONCLUSION
 2   Accordingly, the Magistrate Judge’s conviction and sentence are AFFIRMED.
 3
 4   IT IS SO ORDERED.
 5
 6   May 13, 2019
 7
 8                       ____________________________________
 9                                OTIS D. WRIGHT, II
                          UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                      7
